         Case 1:17-cv-01047-PLF Document 106 Filed 07/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

   ______________________________________________
   DEMOCRACY PARTNERS, LLC, et al.,             )
                                                )
            Plaintiffs,                         )
                                                ) Civ. No. 1:17-cv-1047-PLF
            v.                                  )
                                                )
   PROJECT VERITAS ACTION FUND, LLC, et al.,    )
                                                )
            Defendants.                         )
   _____________________________________________)

                                 NOTICE OF APPEARANCE

TO: The Clerk of Court and all parties and their counsel of record:

       PLEASE TAKE NOTICE, that I am admitted to practice in this Court and will appear in

this case as co-counsel for all Plaintiffs: Democracy Partners, LLC, Strategic Consulting Group,

N/A/, Inc. and Robert Creamer.


                                            Respectfully submitted,


Dated: July 26, 2021                        /s/ Mark A. Lancaster
                                            Mark A. Lancaster
                                            D.C. Bar # 1620256
                                            SANDLER REIFF LAMB ROSENSTEIN &
                                            BIRKENSTOCK, P.C.
                                            1090 Vermont Ave., N.W. Suite 750
                                            Washington, D.C. 20005
                                            Tel: 202-479-1111
                                            Fax: 202-479-1115
                                            sandler@sandlerreiff.com


                                            Attorney for Plaintiffs
         Case 1:17-cv-01047-PLF Document 106 Filed 07/26/21 Page 2 of 2




                                      CERTIFICATE OF SERVICE

       I hereby certify that on July 26, 2021, I electronically filed the foregoing Notice of

Appearance with the Clerk of Court using the CM/ECF system, which will automatically send

email notifications to all counsel of record.




                                                         /s/ Mark. A. Lancaster

                                                         Attorney for Plaintiffs




                                                2
